Title: John Patterson to Thomas Jefferson, 11 August 1817
From: Patterson, John
To: Jefferson, Thomas


          
            Dear sir
            Baltimore
11th Augt 17—
          
          Mr Knox has retired with a competency from the business of instructing youth, & now occupies a small establishment, which he purchased, in the immediate vicinity of this  place—His character as a teacher is high among those who are acquainted with him, & he is much esteemed as a man of good morals, & correct habits—He is however said to be a man of violent temper, & has, I learn, had a quarrel with Mr Glendy, to appease which, the interference of their mutual friends became necessary—It   originated in some real or supposed maltreatment of a son of Glendy’s who was in Knox’s Knoxe’s school, & I suppose that the one, was as likely to be wrong as the other—Knoxe’s family consists of his wife & one daughter, his other children being separated from him by marrig marriage &c—
          I am sorry to learn from a letter of Robt Nicholas, that your relation Dabney Terril, has been put to great inconvenience at Geneva, by the refusal of his banker to make him the usual advances of money, in consequence of the failure of Geo: P Stevenson, from whom his letters of credit were derived. He requested assistance of Mr N, but the amount required, $1500 per annum, being more than his own limited funds permitted him to furnish, he could only advise him to diminish his expences, & observe the strictest œconomy, until his friends could reestablish his credit—
          There  occurred yesterday in this part of the country, the most mischievous inundation, that has ever been known here; every milldam & bridge within the circuit, we have heard from, is destroyed, & the stream which passes through the City, has destroyed houses and other property to a very great amount, some lives were lost, & much disease is apprehended, from the deposit of mud in the cellars & streets of the lower part of the town—I hope that we may not have had a Similar visitation, for the loss of our wheat crop, ought to redeem, us at least—
          
            I remain with great respect Your Hble: servt
            Jno Patterson
          
        